IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                November 8, 2007
                                No. 07-50495
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LUIS MANUEL GOMEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 1:06-CR-293-ALL


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Luis Manuel Gomez raises
arguments that are foreclosed by United States v. Slaughter, 238 F.3d 580, 582-
84 (5th Cir. 2000), which held that Apprendi v. New Jersey, 530 U.S. 466 (2000),
did not render 21 U.S.C. § 841 unconstitutional on its face. The Government’s
motion for summary affirmance is GRANTED, and the judgment of the district
court is AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.